                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 LISA TRUONG,                                        Case No. 18‐CV‐0941 (PJS/BRT)

                       Plaintiff,

 v.                                                              ORDER

 UTC AEROSPACE SYSTEMS,

                       Defendant.



         Lisa Truong, pro se.

         Julia H. Pozo, Allyson L. Johnson, and Kyle A. Petersen, SEYFARTH
         SHAW LLP, for defendant.

         On February 11, 2020, plaintiff Lisa Truong filed an objection to the Report and

Recommendation (“R&R”) of Magistrate Judge Becky R. Thorson. In her objection,

Truong described a settlement offer that she had received from defendant Rosemount

Aerospace, Inc. d/b/a Collins Aerospace (“Collins”),1 and Truong attached an email that

she received from Collins setting forth the terms of its offer. Collins now moves to

redact or restrict access to those parts of Truong’s filings that describe the settlement

offer.




         1
      Rosemount Aerospace, Inc. previously operated under the brand name “UTC
Aerospace Systems,” but has since changed its brand name to “Collins Aerospace.”
ECF No. 55 at 2.
       Both the Supreme Court and the Eighth Circuit have recognized “a common‐law

right of access to judicial records”—a right that “bolsters public confidence in the

judicial system by allowing citizens to evaluate the reasonableness and fairness of

judicial proceedings.” IDT Corp. v. eBay, 709 F.3d 1220, 1222 (8th Cir. 2013) (citing Nixon

v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978)). Unless there is a compelling reason

to keep information secret, the public has a right to know what arguments and evidence

have been presented to a court, so that the public can fully assess the court’s exercise of

its authority. Transparency is crucial to maintaining public trust in the judiciary.

       Here, Collins has not identified a compelling reason for why the public should

not have access to all of the arguments and evidence submitted by Truong, including

the amount that she was offered to settle this case. In support of its motion, Collins

relies on Federal Rule of Evidence 408. But Rule 408 has nothing to do with public

access to court files. Instead, Rule 408 restricts what a judge (or jury) can do with

evidence regarding compromise offers and compromise negotiations. The question of

what this Court can do with evidence of Collins’s settlement offer is entirely distinct

from the question of whether the public has the right of access to a filing that mentions

that settlement offer.

       Collins has not argued that Truong was contractually bound to keep secret its

offer, nor has Collins cited any other legal basis for its motion. Moreover, Collins has



                                            -2-
not identified a substantial harm that it will suffer if the public knows the terms of the

offer that it made to Truong. Under the circumstances, the Court finds that Collins has

not overcome the presumption that judicial records are open to the public.

                                          ORDER

       Based on the foregoing and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED THAT Collins’s motions to redact or restrict access to

confidential settlement communications [ECF Nos. 57, 58] are DENIED.



 Dated: February 20, 2020                       s/Patrick J. Schiltz
                                               Patrick J. Schiltz
                                               United States District Judge




                                            -3-
